ORDER

PER CURIAM.
AND NOW, this 21st day of July, 2010, the Petition for Review is GRANTED, the February 9, 2010 and February 22, 2010 orders of the Superior Court are VACATED, and the case is REMANDED. The Superior Court is directed to reconsider the applications for stay in light of the automatic stay provision of the United States Bankruptcy Code. See 11 U.S.C. § 362. In the event that the Superior Court once again concludes that these consolidated appeals should be dismissed without prejudice, rather than stayed, the Superior Court is directed to provide a memorandum opinion setting forth its rationale.
Jurisdiction relinquished.